DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments submitted on 12/24/2020 have been accepted. Applicant has amended claim 1. Applicant’s amendments to the title have been deemed descriptive of the claimed invention and the title objection has been withdrawn. Applicant has filed a terminal disclaimer in response to the nonstatutory double patenting rejection of the instant application. The terminal disclaimer has been approved and the nonstatutory double patenting rejection is now moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (US PUB. 20170051941, herein Horie) in view of Shimizu (US PUB. 20140238656) in further view of Lifson et al (US PUB. 20080307813, herein Lifson). 

	Regarding claim 1, Horie teaches an air conditioning system for implementing air conditioning in an air-conditioning target space of an indoor area by carrying out heat exchange with air in a common space that is disposed on a periphery of the air-conditioning target space in the indoor area and is not subjected to air conditioning (0030, 0025, 0045), 
the air conditioning system comprising: 
a plurality of air conditioners (0024 “Further, a plurality of the outside-air processing devices 1 may be installed. Further, only one or a plurality of the indoor units 3 may be installed”) [each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each] refrigerant circuit (0030) in the plurality of air conditioners including, 
an air-conditioning target space-side heat exchanger configured to carry out heat exchange with air in the air-conditioning target space (0030 “decompressed refrigerant flows into the indoor heat exchanger 26, and the indoor heat exchanger 26 evaporates the refrigerant through heat exchange with the return air supplied from the indoor fan 27”, Indoor heat exchanger corresponds with the target space side heat exchanger.); 
a common space-side heat exchanger configured to carry out heat transfer to and from the air-conditioning target space-side heat exchanger (0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air. The condensed refrigerant is branched into two directions. One stream of refrigerant flows into the indoor unit 3, and the other stream of refrigerant flows into ; and 
a common space-side fan configured to feed taken in air from the common space to the common space-side heat exchanger and to blow the air into the common space (0025 “Further, in the vicinity of the outdoor heat exchanger 23, an outdoor fan 24 is installed. This outdoor fan 24 is configured to supply the outdoor air to the outdoor heat exchanger 23.”), 
wherein the heat transfer in each air conditioner in the plurality of air conditioners between the air-conditioning target space-side heat exchanger and the common space-side heat exchanger is effected by a refrigerant flowing through the refrigerant circuit in the air conditioner (0030, 0029 “refrigerant circuit 6 of the air-conditioning apparatus 2, during a cooling operation, the refrigerant flows in the order of the compressor 21, the four-way valve 22, and the outdoor heat exchanger 23. Then, the refrigerant is branched into the indoor unit 3”, 0024 explains there are a plurality ), 
the common space-side heat exchangers are disposed in the common space (0030 “the outdoor heat exchanger 23”, It is disposed outdoor), 
the air-conditioning target space-side heat exchangers implement air conditioning in the air-conditioning target space (0030 “the indoor heat exchanger 26 evaporates the refrigerant through heat exchange with the return air supplied from the indoor fan 27. Subsequently, the room 8 is cooled.”), and 
the air conditioning system is configured to control the air conditioners, based on temperature information items at [plural positions] in the common space (0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the 
Horie does not teach each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each refrigerant circuit in the plurality of air conditioners and plural positions.
Shimizu does teach temperature information items at plural positions (0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie with the teachings of Shimizu because Shimizu  teaches a way to enable overall power saving with the simplified configuration it teaches (0025).
Horie and Shimizu do not teach a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each refrigerant circuit in the plurality of air conditioners. 
Lifson teaches air conditioners each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners (fig. 1, 0009, 0013, 0001 “This invention relates generally to multi-circuit air conditioning” 0005 “independent refrigerant circuit”, a plurality of independent refrigerant circuits are shown for an air conditioning system.), 
each refrigerant circuit (0009 “A multiple circuit refrigerant vapor compression system includes at least a first refrigerant circuit having a fixed refrigeration capacity and a second refrigerant circuit having a variable refrigeration capacity. Each refrigerant circuits having a compressor, a condenser, an expansion device and an evaporator connected in refrigerant flow communication.”, 0017 “The condenser 30, which is disposed externally of the climate-controlled space 2, is a refrigerant condensing heat exchanger”, The combination of Horie and Lifson teaches plural air conditioners with multiple refrigerant circuits that have the different claimed components that are taught by Horie as shown above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie and the teachings of Shimizu with the multiple refrigerant circuit teachings of Lifson because the cited references are all directed towards HVAC control and because Lifson teaches that “is a common practice for air conditioning systems for providing conditioned air to large spaces, such as in office buildings, hospitals, schools, restaurants or other commercial establishments, to include multiple, independent refrigerant circuits, rather the a single refrigerant circuit, to provide sufficient capacity to meet the required cooling demands. Multiple refrigerant circuit systems provide a certain degree of flexibility in capacity adjustment as well” (0003).

Regarding claim 2, Horie, Shimizu, and Lifson teaches the air conditioning system according to claim 1. 
Horie and Shimizu  further teaches wherein the air conditioning system is configured to control capacities of the air conditioners, based on the temperature information items at the plural positions (Shimizu , 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.) in the common space (Horie, 0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the supply-air temperature Tsa detected by the supply-air 
	
	Regarding claim 3, Horie, Shimizu, and Lifson teach The air conditioning system according to claim 1.
Horie and Shimizu further teach wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information (Shimizu , 0122 “flow rate calculating block 304g calculates a flow rate Q.sub.2(i) of the air in the unit in accordance with equation 8”, 0121 “measured temperature TS.in.” Flow rate of air of the ith unit, which corresponds to the distribution of air conditioning capacities, is calculated as shown in equation 8 using temperature) items at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.) in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.)

Regarding claim 5, Horie, Shimizu, and Lifson teaches the air conditioning system according to claim 1.
Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space indicate temperature distribution (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature distribution values) in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the 

Regarding claim 6, Horie, Shimizu, and Lifson teaches the air conditioning system according to claim 1.
 Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space are real- time temperature information items to be obtained by measuring temperatures at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature values in real time) in the common space in real time (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.).

Regarding claim 7, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 2.
Horie and Shimizu  further teach wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information (Shimizu , 0122 “flow rate calculating block 304g calculates a flow rate Q.sub.2(i) of the air in the unit in accordance with equation 8”, 0121 “measured temperature TS.in.” Flow rate of air of the ith unit, which corresponds to the distribution of air conditioning capacities, is calculated as shown in equation 8 using temperature)  items at the plural positions (Shimizu , 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.)  in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the 

Regarding claim 10, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 2.
Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space indicate temperature distribution (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature distribution values) in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.)

Regarding claim 11, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 3.
Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space indicate temperature distribution (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature distribution values) in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.)

Regarding claim 12, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 3.
 wherein the temperature information items at the plural positions in the common space indicate temperature distribution (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature distribution values) in the common space (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.)

Regarding claim 13, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 2, 
wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature values in real time) in the common space in real time (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.).

Regarding claim 14, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 3, 
Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature values in real time) in the common space in real time (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 .

Regarding claim 16, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 3, 
Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature values in real time) in the common space in real time (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.).

Claim 4, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (US PUB. 20170051941, herein Horie) in view of Shimizu (US PUB. 20140238656) in further view of Lifson et al (US PUB. 20080307813, herein Lifson) in further view of Nishimura et al (US PUB. 20160238268, hereinafter Nishimura)

Regarding claim 4, Horie, Shimizu, and Lifson teaches the air conditioning system according to claim 1.
Horie and Shimizu further teach wherein the air conditioning system is configured to control the air conditioners…and the temperature information items at the plural positions (Shimizu , 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.) in the common space (Horie, 0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the 
However, Horie, Shimizu, and Lifson do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space.
Nishimura does teach, based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Shimizu, and Lifson with the controlling of the temperature by a user teachings of Nishimura because this would increase “the comfort of the occupants of the indoor space.” (0012)

Regarding claim 8, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 2. 
Horie, and Shimizu further teach wherein the air conditioning system is configured to control the air conditioners…and the temperature information items at the plural positions (Shimizu , 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.) in the common space (Horie, 0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the supply-air temperature Tsa detected by the supply-air temperature detecting unit”, 0024 “the outside-air processing device 1 has a supply-air outlet port 44 for blowing out supply air SA, and .
Horie, Shimizu, and Lifson do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space,
Nishimura does teach, based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Shimizu, and Lifson with the controlling of the temperature by a user because this would increase “the comfort of the occupants of the indoor space.” (0012)

Regarding claim 9, Horie, Shimizu, and Lifson teach the air conditioning system according to claim 3.
Horie and Shimizu further teach wherein the air conditioning system is configured to control the air conditioners…and the temperature information items at the plural positions (Shimizu , 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them.)  in the common space (Horie, 0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the supply-air temperature Tsa detected by the supply-air temperature detecting unit”, 0024 “the outside-air processing device 1 has a supply-air outlet port 44 for blowing out supply air SA, and this supply-air outlet port 44 is connected to the mixing chamber 15 by a supply-air duct” The 
Horie, Shimizu, and Lifson do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space,
Nishimura does teach, based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Shimizu, and Lifson with the controlling of the temperature by a user because this would increase “the comfort of the occupants of the indoor space.” (0012)

Regarding claim 15, Horie, Shimizu, Lifson, and Nishimura teach the air conditioning system according to claim 4, 
Horie, Shimizu further teach wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions (Shimizu, 0116 “temperatures…measured by the sensors” The sensors are placed in plural positons since there are plural number of them and gather temperature values in real time) in the common space in real time (Horie, 0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air.” The outdoor space is the common space.)

Relevant Prior Art
	Harrod et al (US PUB. 20090171862) has been deemed relevant prior art since the application is directed towards an energy control system wherein the indoor unit which includes a heat exchanger may be placed in an attic of the structure. 

Response to Arguments
Applicant’s arguments, filed 12/24/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horie et al (US PUB. 20170051941, herein Horie) in view of Shimizu (US PUB. 20140238656) in further view of Lifson et al (US PUB. 20080307813, herein Lifson).
Applicant argues on page 12 and 13 that the amendments to the claim are not taught by the combination of Horie and Shimizu. This argument is deemed persuasive. However, Lifson does teach the amended limitation. Specifically Lifson teaches in 0009, 0013 and 0001 independent refrigeration circuits that include their own compression system. The combination of Horie and Lifson teaches independent refrigeration circuits that each have their own components. Further this combination has been deemed obvious to one of ordinary skill in the art before the effective filing date of the instant application since Lifson teaches that independent refrigeration circuits provide many advantages (Lifson, 0003). 
Applicant explains on pages 11 and 12 that the instant specification teaches a plurality of air conditioners located at different location in the same common space in the attic. Applicant points out the Horie’s heat exchanger is mounted to the roof of building which is in contrast to the common space side heat exchangers in Applicant’s invention where the heat exchangers emit heat energy to the common space (attic). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat exchangers not being outdoors) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Common space heat exchangers under broadest reasonable interpretation to one of ordinary skill in the art would include heat exchangers that are located outdoors. 
Applicant may amend the claim so as to differentiate the common space as detailed in the instant specification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
 /KENNETH M LO/             Supervisory Patent Examiner, Art Unit 2116